Title: To James Madison from Harry Toulmin, 4 October 1813
From: Toulmin, Harry
To: Madison, James


Dear SirFort Stoddert 4th Octr. 13
It is between two and three weeks since I took the liberty of addressing you, by an express which I deemed it absolutely necessary to send to Georgia, relative to the perilous situation of this Territory.
I trust that the men who carried that Express have got safely through: although we have since heard from Pensacola that some indians were on the watch to intercept any dispatches: but as no account has reached that place of any interruption, I feel in good hopes that the men who were sent have passed on unseen and unmolested. Since that time I have experienced the highest satisfaction in seeing Genl. Flournoy among us, who would indeed, have been here sooner, but that it was impossible for him sooner to place a force in the country capable of any effective operations.
My satisfaction has been increased, on witnessing the judicious and vigorous arrangements which he is making for the protection of a country which I really did believe was on the eve of passing away from under the dominion of the United States. But I think he will save it: and if he does save it; he will save the country lying on the Mississippi. Genl. Claiborne is also with us: and will second, with all his energy, the efforts of the commanding general.
There is one point on which since the month of April last my own mind has been fixed, with great anxiety. It is that of preventing the defection of the Choctaws, and not only of preventing their defection, but of securing their aid.
Before Genl. Flournoy arrived, I had with some others addressed Genl. Claiborne on the subject, and had with them, become responsible for any advances which might be made on his requisition, by the U.S. factor for the Choctaw trading house, provided that the national government, should, contrary to our expectations, refuse to sanction such donations of necessary articles, as the general might deem it proper to bestow upon them, for the purpose of preventing their falling into the arms of the national enemy. When we heard of the approach of Genl. Flournoy, we deemed it expedient to renew (with all the earnestness of men who saw not their properties only, but the very existence of the federal government at stake), our entreaties that the Choctaws may be regarded as a portion of the American family, and called upon to participate in American struggles. The general consented & they are secured. I feel confident that you will say he has done well. But I mention these things to show, that if he is censured; all thinking men around, must be censured with him. I trust however that ample provision will be made to encourage our indian friends, real friends as they are, for they are friends in adversity.
On the death of my lamented friend Captn. Wilkinson, I found among his papers, a letter for his father received since the departure of the General. It was written in May (I think about the 26th) and related to the conduct he was to observe towards Indians and Spaniards, in case of aggression. I communicated it instantly to the officer commandg at Mobile. It was doubted at first whether it ought to be forwarded to Genl. Wilkinson or Genl. Flournoy: but as the instructions it conveyed depended on general principles, which could not vary with the officer in command, I was at length decidedly of opinion that it ought to be laid before Genl. Flournoy, and took the first opportunity of doing so. Still however, cases have occurred which that letter will not fully reach.
The Spaniards have not, indeed, attacked our posts on Perdido, at least whilst we occupied them: but they have done worse.
They have employed the Indians to attack us. I say they have employed them: because I can give no softer epithet, to their conduct in distributing presents, altogether unusual, and in violation of the spirit of their treaty with us, to men professing to be about to go to war with us, to men who indicated their intention by the most unequivocal acts, to men who in the only way known to their usages, formally declared war against us in the capital of West Florida, to men who owed a qualified allegiance to us, and to men whose capacity to make war depended on foreign co-operation. More mischief has accordingly been done, than the Spaniards themselves could have done by destroying twenty posts. Are we then to regard them as friends? We may be told, indeed, that there is no systematic enmity in the Spaniards. I hope that the assertion is possibly true: and I would hope, if they were not too much entangled, that the overbearing character of the British government, would create a disgust sufficient to terminate their connection with them: but our safety is too precious to be risqued on political speculations: and if the Spanish governor, whether through weakness or wickedness is pursuing a course of conduct which forebodes the extermination of American population in a large extent of territory; it is the same to us, and the hostility of his conduct, is to be judged of by its intrinsic character and obvious tendency and not by the character of the man, or by the plausible pretences on which it is vindicated. I pray your indulgence Sir. I fear that when speaking to the chief magistrate of the nation, I may be thought to go too far. I did not mean to say so much. But I look around a once flourishing country, and see it desolate. I look at my family, and see them fugitives. I know not where the desolation will end. I know not where our flight can terminate. I speak therefore as I feel. Perhaps my feelings may have the mastery of my judgement: but if my feelings be extravagant, or my judgement be erroneous; I pray you to pardon them, and not to harbour the idea, that I would willingly over-step the modesty of political subordination.
Genl. Flournoy sends to you a statement made to-day by Mr Smith. I should do injustice to my own mind did I not add one word as to the credibility of this gentleman. He became the victim, because, as I believe, he was the dupe of a traitor’s machinations: but, tho’ I have paid some attention to his history, I never could bring myself to doubt his patriotism: and my friend Coll. Garrard, long governor of Kentucky, who knew him intimately; and is a penetrating judge of the human character, has to this day, a high opinion of the soundness of his heart.
Another person, whom I know nothing of & have not the same favourable opinion about, named Moses Rush, gave me lately, a similar statement with some additions. I have not his affidavit, as it is gone to Govr. Holmes. He states that there were 10 or 12 vessels loaded with military supplies at Pensacola. I suppose he may have been mistaken in this. But he also states, what he says he heard. I refer to a conversation which, he says, took place in his presence, between the English Captain Johnson and some Indian chiefs, in which he said, that the presents were now ready, that they should be delivered at Pensacola in a month, that 100 British vessels would then come loaded with troops from the W. Indies & the Havanna, that they would land at Pensacola, attack Mobile, & proceed to Orleans. Perhaps, it was the mere gasconade of Johnston, to encourage the Indians: but that some co-operation should be given to the Indians, I think highly probable & that it will be given is the general expectation at Pensacola.
There is a coincidence, which may perhaps be fanciful: but it struck my mind & I will mention it. You can best judge whether or not, it be merely fanciful. Mr Smith in his certificate to day speaks of the expectation entertained at Pensacola that the British will attempt to sever Florida & Louisiana from the U.States. I saw yesterday a notification of a New England pamphlet proposing a scheme for separating the old 13 States from Louisiana & the western country. Is there such an unity between the enemy and a faction, (blasphemously calling themselves federalists) as should induce them at the extremes of the nation to co-operate in their several modes, towards accomplishing the same traiterous and anti-federal objects? Can it be possible?
Mr Smith, in addition to what he has stated in writing, has verbally informed me that he has understood from the Spanish Interpreter (whom he represents as a really good hearted man) that the hostile Creeks had addressed a letter to the Governor of Pensacola, in which they said, that if it was his wish to save Mobile, they would save it: but that they should otherwise burn it, as they intended to do, all the settlements up the river. They also requested to know whether he would co-operate by going ’round by water, with cannon. They stated that they only looked for ammunition from the Spaniards, but would themselves furnish corn & beef from the upper country: and that they would come or send for an answer to Pensacola by the last of the present month. Their plan, however, was to beat the Georgians first, and after that to proceed in force to the western country. They say in the same letter that they are from three to four thousand strong, and that a considerable accession is expected from the Seminoles.
We give life to our enemies. We nerve their arms for our own destruction. Immense quantities of provision go to Pensacola. The British get the most. The Indians get some. It will be important to them, at the commencement of the campaign. I did wish most heartily, to-day, when the General mentioned the matter to me, that I could be of opinion that the instructions from the war & navy departments authorized the measure of stopping those supplies. Perhaps a little rigor in executing the coasting trade laws, might for a moment answer the same purpose, partially at least. I trust, however, that the Senate will not much longer contend for our right to give aid and comfort to our own enemies.

A few weeks since we were expecting a considerable force from the Mississippi, and Govr Holmes made arrangements for bringing it forward. At that moment he found that the Genl. had no authority to call for it & as no territorial law exists providing for the employment and payment of militia detatchments; all his efforts became abortive.
Whether our force will be sufficient without them, must depend on the conduct of the Spaniards, and on the force which the British will bring against us, to divert the war from Canada, or to counterbalance by acquisitions here for losses there. The Spaniards have about 800 men at Pensaca.
Our settlement is at present broken up. The indians make daily depredations: but no great stroke has been struck since the massacre at Mims’s. I have the honour to be, dear Sir, with high consideration […] and obedt sert.
Harry Toulmin.
